DETAILED ACTION
The Amendment filed 11/4/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites providing a screening apparatus; mounting a screening media; punching the screening media; and cutting the screening media. The disclosure as filed does not provide support for these steps in this order.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,900,628) in view of Jacobs (US 3,857,751). Stewart discloses a screening apparatus arranged to screen bulk material, the apparatus including a support frame (46); a plurality of support beams (14); at least one pair of sidewalls (12); a plurality of clamp bars (38); a plurality of tensioning devices (20) and a screening media including a main body (18) having a contact face of a top layer (see at least Fig.3, top of 22) arranged to be upward facing to contact material to be screened and a bottom face of a second layer (see at least Fig. 3, bottom of 24) arranged to be downward facing, the main body having a thickness defined between the contact and bottom faces (see at least Fig. 3), wherein the main body includes a top layer vulcanized rubber material (22) and a second layer material (24); and a plurality of spaced circular screening apertures (54) extending through the thickness of the main body between the contact and bottom faces, wherein the top layer material being is bonded or attached together with the second layer material by a primer (26) to form a composite structure in which the top layer material has one material characteristic and the second layer material has another material characteristic being different from the top layer material characteristic (see at least col. 4, lines 33-51); a size of the plurality of apertures being uniform through the thickness of the media such that a cross sectional area of the openings at the contact face is approximately equal to the cross-sectional area of the openings at the bottom face (see at least Figure 2). The screening media is mounted on the plurality of support beams and extended between the sidewalls, wherein said screening media is cross-tensioned between the sidewalls perpendicular  (see col. 1, lines 60-63) material reinforced with polyester .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,900,628) in view of Jacobs (US 3,857,751) as applied to claim 1 above, and further in view of Roux (WO 02/074453 A1).  The combination of Stewart and Jacobs discloses all the limitations of the claims (see above), but it does not disclose but it does that the second layer has a color different from a color of the top layer. However, Roux discloses a similar apparatus which includes a screening media (14) having layers of different material in which the color of a second layer is different than the color of a top layer for the purpose of indicating an amount of wear on the screening media (see p. 6, last paragraph). It would have been obvious for a person of ordinary skill in the art, at the time of the applicant’s invention to have the second layer a color different from a color of the top layer, as disclosed by Roux, for the purpose of indicating an amount of wear on the screening media.
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Regarding the Jacobs reference, the applicant restates remarks presented previously that Jacobs does not disclose that the second layer material has fibres integrated in the material.    The examiner disagrees with the applicant. Jacobs discloses that fabric meshes 4 and 5 are integrated into layer 2 through the application of cement or adhesive and heat and pressure. Therefore, Jacobs discloses “a material reinforced with fabric fibers integrated in the material, wherein a warp and weft of fibres have a same characteristic.” In the alternative, the examiner notes that Jacobs also 
The applicant states that Jacobs is silent with regard to the characteristics of the warp and weft fibers.  The examiner disagrees with the applicant.  Jacobs discloses that both the warp and weft fibers share at least two characteristics.  They are both polyester and they are prestressed (see col. 2, lines 45-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653